Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1 applicant has described the matrix as having a viscosity of greater than 10^12 Pa.s at 1300C. However the materials applicant has described as capable of meeting this limitation (yttrium disilicate and yttria zirconia) are well-known to be solids at this temperature. Similarly Applicant’s 
It appears that Applicant is merely using the elevated viscosity number to simply be a stand in for a material which is solid at 1300C or almost imperceptibly viscoelastic. However, the solids disclosed (Yttria Zirconia and Yttrium Disilicate) are not known to have a viscosity at this temperature and thus this limitation is not applicable to them and Applicant discloses no other viscoelastic substances to meet this limitation.
It is noted that claims 7-10 do not solve this deficiency as if it is the void ratio and percentage of particles which allows such a viscosity of the matrix then that is a property of the coating as a whole not a property of the material of the matrix.
Claims 1-3 and 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Applicant has described a viscosity with respect to the matrix material (yttria zirconia and yttrium disilicate) which are not known to exist at the given temperature of 1300C. Thus Applicant has not enabled one of ordinary skill in the art to make and or use the invention as it is unknown in what way these materials are made (e.g. perhaps with specific crystalline structures/phases) to achieve this 
A) The breadth of the claims is vast and could encompass any arrangement or composition or phase of the given materials, but no known arrangements meet the limitations claimed. Factor weighs against enablement.
B) The nature of the invention is a common industrial product, i.e. a turbomachine component coating, but the properties claimed are not routine. Factor weighs towards non-enablement.
C) The state of the prior art is constantly changing: new materials and formulations to achieve higher temperatures are routinely developed and this is an area of active research. Factor weighs against enablement.
D) The level of ordinary skill in the art is generally an experienced engineer or scientist with multiple years of experience and an advanced degree. Factor weighs toward enablement.
E) The level of predictability in the art is neutral towards enablement.
F) The amount of direction provided by the inventor is minimal as to achieving the desired viscosities. Factor weighs against enablement.
G) The Existence of working examples. Such coatings exist, but their properties do not appear to be those claimed and thus there is no weight towards enablement/non-enablement by this factor.
H) The quantity of experimentation needed to make or use the invention is high. The Examiner has not found a known arrangement of the claimed matrix materials which meet the viscosity requirement at the claimed temperatures. It appears such a formulation would require reconstruction by experimentation and such reconstruction would require significant experimentation with respect to densities, solid phases, spray properties, etc…  This factor weighs against enablement.
When balancing the evidence of enablement of the claimed invention in view of the Wands Factors the preponderance of evidence weighs against enablement.


All 35 USC 112 issues would be overcome if the claim were amended such that the matrix material was clarified as being solid at 1300C and not defined by a viscosity.
Examiner Comment
Due to the 112a issues present above the Examiner is unable to apply a prior art rejection as Yttria Zirconia and Yttrium Disilicate are not known to have viscosity at the temperatures provided. In the interest of compact prosecution the closest prior art is discussed in relation to the claims:
Carpenter US 2009/0207413 teaches Yttria Zirconia matrix interspersed with gold particles coated in silica and were the 112a overcome Carpenter would apply as follows:
Regarding claims 1-3, a first ceramic material (yttria zirconia) and particles (silica coating on gold particles) made of a second ceramic material (silica, ¶[0011]) that are dispersed in said matrix (¶ [0011]) the first ceramic material having a dynamic viscosity greater than or equal to 1012 Pa.s at 1300°C (in as much as met by Applicant), the second ceramic material having a dynamic viscosity less than or equal to 102 Pa.s at 1300°C (Silica, which is alleged by Applicant to meet this limitation).
While Carpenter is not specifically directed to a coating in a turbomachine this is taken as a statement of intended use and treated under the guidance given in MPEP §2113. As such it must be determined whether the strip of Carpenter is capable of use as an abradable coating. A strip is certainly reasonably construed as a coating over whatever substrate it is applied. Further, the materials mentioned in Carpenter while for a different purpose have the exact properties required in the Appication for an abradable coating – namely a high melting point matrix and lower melting point 
Regarding claims 1-3 and 7-10, Raybould (US 2006/0068189) teaches a thermal barrier coating having a yttria zirconia matrix along with particles of silica (abstract). Further, it would be obvious to apply such a coating to a turbine environment as from ¶[0003] of Raybould it is known that these formulations are often used in gas turbine engines.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOODY A LEE JR whose telephone number is (571)272-1051.  The examiner can normally be reached on Monday - Friday 0800-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WOODY A LEE JR/Primary Examiner, Art Unit 3745